PER CURIAM.
We reverse and remand for a new trial on all issues. Specifically, we believe it was error for the trial court to enter summary judgment in advance of trial on the appellant’s claim for rescission. See Durbin Paper Stock Co. v. Watson-David Insurance Co., 167 So.2d 34 (Fla. 3d DCA 1964); Erwin v. Scholfield, 416 So.2d 478 (Fla. 5th DCA 1982); Wolfe v. Aetna Insurance Co., 436 So.2d 997 (Fla. 5th DCA 1983).
We decline to rule on the other issues raised on appeal because we consider them moot in light of our reversal on the summary judgment issue and direction that there be a new trial.
DOWNEY, ANSTEAD and LETTS, JJ., concur.